Case 20-10343-LSS Doc 3921 Filed 05/12/21 Pagelof3

   

  

3O-(03843
perme sg ten
May 2, 2021 MYLED
Justice Lauri Selber Silverstein US BARES < 2
BSA Bankruptcy Case OTIC BEEN ee
824 Market Street eel 3
Boe ivy
th Ep
6" Floor 3 = i
Wilmington, DE. 19801 SB ON
Dear. Justice Selber Silverstein: ~ ~ “ _

Regarding Claim Number: s\-i sii | write this letter at the
behest of my lawyer, Mr. Andrew Van Arsdale. For several decades, |
have struggled to free my memory of scouting abuse that | endured during
a week at BSA summer camp in Irondale, Missouri during the early 1960's.
Two of those nights were especially terrible and abusive. The full details of
those events are in the safe keeping of my lawyer, Mr. Andrew Van
Arsdale. My affidavit is now established as a matter of court record and no

aliases are associated with’ my case. This is my only letter to you.

That first night: sexual assault and battery

That Wednesday night was to be a terrifying mortification! Upon returning

 

ae inescapable terror went on for many minutes!

No adults were available to stem this event or to even rescue me from the

t.
Case 20-10343-LSS Doc 3921 Filed 05/12/21 Page2of3

sexual torment. | then repressed that horrible memory in order to keep

moving forward
The second night: the tap out-chest/heart punch

In order to be selected as a member of The Order of the Arrow, an honor
camper award; a person had to be voted in. The Ceremony of Selection
was described as “the tap out". All scouts stood in an oval awaiting an
older boy (high school aged) to stand in front of them and hear the words in
effect, “you have been selected”. Then, the older boy would deliver a heart
blow (punch?) to my sternum and knock me to the ground. Because of that
heart blow (punch?), | have a dislocated rib tip projecting above the flat
plane of the sternum. Yes, there was considerable shock and pain
resulting from that experience. Each boy selected was then sequestered

and isolated for the entire night.

Weeks later: the ordeal

That Saturday ordeal was a full day of rain-soaked physical Jabor to build
the main road in SbarF scout ranch near Farmington, Mo. My perspective,
as a then 13-year-old, was to merely endure that day. Now, as a senior
citizen, | am sure that child labor laws were not really to be concerned
about at that time in order to accomplish the development mission of the

Greater St. Louis Area Council.

To relive that false shame and guilt of that summer produced a lifetime of
psychological conflict on the sub conscious level. Are not values of

“trustworthiness”, “modesty” and “self-esteem” important for young boys to

respect in preparation for an adult life as a productive member of American

2

nme =a
 

Case 20-10343-LSS Doc 3921 Filed 05/12/21 Page3of3

society? At no time whatsoever were my own parents aware of what

happened to me.

in 1983, my personal journey became a long road of psychiatric care in

order to even restore those terrible repressed memories.

Now | am 71 years of age and a former adult scout volunteer who has
discovered the fatal flaw of the BSA “Youth Protection Policy of Two-Deep
Leadership” that really only works effectively in the confines in the scout
meeting room. Professional Scouters really are only concerned about their
own paramilitary centrist attitudes which are only mutually inclusive and

really divergent from Lord Baden Powell’s original design for the

development of boys. When these professional scouters “game the

system’, then it is obvious to me that they have abandoned ethics in order

to profit from the control of American youth as a commodity.

Today, | purchased a text written long ago, entitled: “The Rape of the Mind:
The Psychology of Thought Control, Menticide, and Brainwashing” by Joost
A. M. Meerloo. 1956. | am hoping that | will gain an increased
understanding of those events that happened to me in the early 1960's

before entry into seminary high school.

Very Truly Yours,

  

 
